                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                                Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

          MOTION OF WILMINGTON SAVINGS TO DISMISS COMPLAINT

       IN HIS FIVE-PARAGRAPH COMPLAINT, Matthew Vanderhoop (the “Plaintiff”)

appears to allege that defendant, Wilmington Savings, as defined below, did not have the right to

enforce the Plaintiff’s promissory note. When Wilmington Savings commenced a foreclosure

because the Plaintiff’s loan was years in arrears, Wilmington Savings – the Plaintiff seems to

allege – did not hold the related note. However, the Plaintiff makes no claim against Wilmington

Savings; further, the Plaintiff is asking this Court to review the decision of the Massachusetts

Land Court, a review barred by the Rooker-Feldman doctrine. For these reasons, Wilmington

Savings Fund Society FSB, d/b/a Christiana Trust, not in its individual capacity, but solely as

Trustee for BCAT 2014-10TT (“Wilmington Savings”) moves pursuant to Fed. R. Civ. P.

12(b)(6) to dismiss Plaintiff’s complaint. In support of this motion, Wilmington Savings submits

contemporaneously herewith their Memorandum of Law in Support of Motion of Wilmington

Savings to Dismiss Complaint.




                                                                                                   1
WHEREFORE, Wilmington Savings respectfully requests that this Court enter an order:

       1. Dismissing the G.L. c 244, § 35B claim as to Wilmington Savings;

       2. Denying Plaintiff’s request for a Temporary Restraining Order;

       3. Denying Plaintiff’s request for a Preliminary Injunction;

       4. Denying Plaintiff’s request for a Permanent Injunction; and

       5. Granting Wilmington Savings such other and further relief as is just and proper.

                                                Respectfully submitted,

                                                WILMINGTON SAVINGS FUND SOCIETY
                                                FSB, D/B/A CHRISTIANA TRUST, NOT IN
                                                ITS INDIVIDUAL CAPACITY, BUT
                                                SOLELY AS TRUSTEE FOR BCAT 2014-
                                                10TT,

                                                By its attorneys,

                                                /s/ Aaron A. Fredericks, Esq.
                                                Richard C. Demerle, Esq. (BBO#688412)
                                                Aaron A. Fredericks, Esq. (BBO#688412)
                                                Sassoon & Cymrot, LLP
                                                84 State Street
                                                Boston, MA 02109
                                                (617) 720-0099
                                                AFredericks@SassoonCymrot.com

DATE: October 15, 2018




                                                                                             2
                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                                 Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                                 CERTIFICATE OF SERVICE

       I, Aaron A. Fredericks, Esq. of Sassoon & Cymrot, LLP, hereby certify that I have this

15th day of October 2018 served on behalf of Wilmington Savings Fund Society FSB, d/b/a

Christiana Trust, not in its individual capacity, but solely as Trustee for BCAT 2014-10TT this

Motion of Wilmington Savings to Dismiss Complaint and this Certificate of Service by causing

copies hereof to be sent by electronic mail via the electronic court filing system (ECF) and by

first-class U.S. mail (M) to all parties not appearing electronically but entitled to service per the

Federal Rules of Civil Procedure.

 Deborrah M. Dorman, Esq.
 Law Office of Deborrah M. Dorman
 PO Box 944
 Tisbury, MA 02568 (ECF)

                                                   /s/ Aaron A. Fredericks
                                                   Aaron A. Fredericks, Esq.




                                                                                                        3
